Citation Nr: 0740730	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-33 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel




INTRODUCTION

The veteran had active service from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision of the VA 
Regional Office (RO) in Houston, Texas which denied 
entitlement to service connection for post traumatic stress 
disorder (PTSD).  

The Board notes that an earlier October 1999 rating decision 
also denied service connection for PTSD.  As there is a prior 
final decision on the matter, before addressing the 
underlying claim regarding the issue of whether the character 
of the appellant's discharge is a bar to VA benefits, the 
Board must first determine that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In the July 2004 rating decision, the RO also confirmed and 
continued the denial of benefits for hearing loss, tinnitus, 
and seizure disorder.  In August of 2004 the veteran filed a 
Notice of Disagreement on the issues of PTSD, hearing loss, 
and tinnitus.  In July of 2005 the RO issued a Statement of 
the Case once again denying service connection for all three 
disabilities.  In September of 2005 the veteran submitted a 
Form 9 notice of appeal that only mentioned the PTSD claim.  
As a result, the PTSD claim is the only claim that has been 
certified for appeal by the RO, and the only claim currently 
before the Board.  .

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the appellant did not receive 
proper Veterans Claims Assistance Act of 2000 (VCAA) notice 
for the claim to reopen.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2007).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, 
the Court held that VA must notify a claimant of the evidence 
and information necessary to reopen a previously denied claim 
(here, the denial of service connection for PTSD in October 
1999), as well as the evidence and information necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.

In that case, the Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court explained stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to entitlement to the benefit sought 
which were found insufficient in the previous denial(s).

The VCAA letter furnished the appellant in March 2004 and 
April 2004 did not fully address the issue of new and 
material evidence to reopen his claim of service connection 
for PTSD.  While the need for new and material evidence to 
reopen the claim was mentioned, the specific requirements for 
the claim based on the last final denial were not indicated.  
Specifically, the veteran was not advised that his claim was 
previously denied based on both the lack of a verified in-
service stressor and the lack of a diagnosis.  Given the 
nature of PTSD claims, such notice should also explain the 
type of information required regarding a claimed stressor in 
order to allow VA to seek verification from the service 
department.

The Board notes that the veteran also appeared to argue in 
his Notice of Disagreement that he never received any letter 
from the RO explaining the requirements for establishing the 
underlying claim of service connection.  Although such a 
letter was sent, it is possible that the veteran did not 
actually receive a copy.  Thus, the AMC should ensure that 
the corrective VCAA notice letter satisfies all of the 
requirements of the VCAA, as defined by the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA-compliant 
letter for the claim to reopen.  Such 
notice should: 1) inform the appellant of 
the information and evidence not of record 
that is necessary to substantiate the 
claim to reopen, including notice of the 
revised definition of new and material 
evidence, the basis of the last denial; 
and the elements of the underlying claim 
for service connection for PTSD; 2) inform 
the appellant of the information and 
evidence that VA will seek to obtain on 
his behalf; 3) inform the appellant of the 
information or evidence that he is 
expected to provide; and 4) request or 
tell the appellant to provide any evidence 
in his possession that pertains to the 
claim on appeal.

2.  Readjudicate the issue of Whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for PTSD.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the appellant and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



